IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30715
                         Summary Calendar



     LARRY E. CLARK; L & M HAIR CARE PRODUCTS INCORPORATED,

                                              Plaintiffs-Appellants,

                              versus

      FREDERICO PENA, Secretary of United States Department of
   Transportation; RODNEY SALTER, Administrator of United States
      Department of Transportation; FRANK DENTON, Secretary of
Louisiana Department of Transportation and Development; JAMES M.
 DOUSHAY, Administrator of Louisiana Department of Transportation
                          and Development,

                                               Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 96-CV-1360
                       - - - - - - - - - -

                          August 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     By opinion entered on June 30, 1999, sanctions were assessed

against Larry E. Clark, Hilry Huckaby and Henry B. Jones, and the

Louisiana defendants were ordered to submit an itemized list of

their fees and expenses to the Clerk.       They have done so in the

amount of $13,025.20.   That amount is hereby APPROVED and shall be



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
used to determine the amounts due pursuant to the June 30, 1999

opinion of this court.